NUMBER 13-22-00311-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                    IN RE THE TEXAS MUNICIPAL LEAGUE
                      INTERGOVERNMENTAL RISK POOL


                        On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       On July 12, 2022, relator The Texas Municipal League Intergovernmental Risk

Pool filed a petition for writ of mandamus through which it asserts that the trial court

abused its discretion by refusing to enforce a contractual forum selection clause. The

Court requests that the real party in interest, the City of Hidalgo, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for
writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.


                                                             PER CURIAM

Delivered and filed on the
18th day of July, 2022.




                                           2